                                                                                 FILED
          Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 1 of 15 Page ID #:1
                                                                       CLERK, U.S. DISTRICT COURT


                                                                      05/18/2021

                                                                            DM
                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                       BY: ___________________ DEPUTY




1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                              October 2020 Grand Jury
11   UNITED STATES OF AMERICA,                CR 2:21-cr-00246-PA
12                Plaintiff,                  I N D I C T M E N T
13                      v.                    [18 U.S.C. § 1344(2): Bank
                                              Fraud; 18 U.S.C. § 1014: False
14   ROBERT BENLEVI,                          Statements to a Financial
         aka “Robert Levi,”                   Institution; 18 U.S.C. § 1957:
15                                            Monetary Transactions in
                  Defendant.                  Criminally Derived Property over
16                                            $10,000; 18 U.S.C. § 982:
                                              Criminal Forfeiture]
17

18
             The Grand Jury charges:
19
                                COUNTS ONE THROUGH SIX
20
                                 [18 U.S.C. § 1344(2)]
21
     A.      INTRODUCTORY ALLEGATIONS
22
             At times relevant to this Indictment:
23
                   Defendant ROBERT BENLEVI, also known as “Robert Levi,”
24
     was a resident of Encino, California.
25
                   Defendant BENLEVI owned and controlled various
26
     corporate entities registered in the state of California,
27
     including the following: 4Stars Collection LLC (“4Stars
28
       Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 2 of 15 Page ID #:2




1    Collection”), Joyous-Health4U LLC (“Joyous-Health4U”), Ultra+

2    Health LLC (“Ultra+ Health”), 1Stellar Health LLC (“1Stellar

3    Health”), Bestways2 Health LLC (“Bestways2 Health”), 4Health

4    Wonders LLC (“4Health Wonders”), 2GR8 Health LLC (“2GR8

5    Health”), and Topstars Health LLC (“Topstars”) (collectively,

6    the “BENLEVI-controlled entities”).        None of the BENLEVI-

7    controlled entities had employees or payroll expenses of its

8    own.
9           Small Business Administration

10               The United States Small Business Administration

11   (“SBA”) was an executive-branch agency of the United States

12   government that provided support to entrepreneurs and small

13   businesses.    The mission of the SBA was to maintain and

14   strengthen the nation’s economy by enabling the establishment

15   and viability of small business and by assisting in the economic

16   recovery of communities after disasters.

17               As part of this effort, the SBA facilitated loans

18   through banks, credit unions, and other lenders.          The federal

19   government backed these loans.

20          The Paycheck Protection Program

21               The Coronavirus Aid, Relief, and Economic Security

22   (“CARES”) Act was a federal law enacted in or around March 2020

23   and designed to provide emergency financial assistance to the

24   millions of Americans who were suffering the economic effects

25   caused by the COVID-19 pandemic.       One source of relief provided

26   by the CARES Act was the authorization of up to $349 billion in

27   forgivable loans to small businesses for job retention and

28   certain other expenses, through a program referred to as the
                                     2
       Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 3 of 15 Page ID #:3




1    Paycheck Protection Program (“PPP”).        In or around April 2020,

2    Congress authorized over $300 billion in additional PPP funding.

3               In order to obtain a PPP loan, a qualifying business

4    was required to submit a PPP loan application signed by an

5    authorized representative of the business.         The PPP loan

6    application required the business (through its authorized

7    representative) to acknowledge the program rules and make

8    certain affirmative certifications in order to be eligible to
9    obtain the PPP loan.     One such certification required the
10   applicant to affirm that “Borrower was in operation on February
11   15, 2020 and had employees for whom Borrower paid salaries and
12   payroll taxes or paid independent contractors . . . .”           Another
13   such certification required the applicant to affirm that “[a]ll
14   proceeds of the Loan will be used to retain workers and maintain
15   payroll or make mortgage interest payments, lease payments, and
16   utility payments . . . .”      The applicant (through its authorized
17   representative) was also required to acknowledge that “if the
18   funds are knowingly used for unauthorized purposes, the federal

19   government may hold Borrower and/or Borrower’s authorized

20   representative legally liable, such as for charges of fraud.”

21   In the PPP loan application, the applicant was required to

22   state, among other things, its average monthly payroll expenses.

23   These figures were used to calculate the amount of money the

24   small business was eligible to receive under the PPP.           In

25   addition, the applicant was required to provide documentation

26   showing its payroll expenses.

27              A PPP loan application was processed by a

28   participating financial institution (“lender”).          If a PPP loan
                                     3
       Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 4 of 15 Page ID #:4




1    application was approved, the participating lender funded the

2    PPP loan using its own monies, which were guaranteed by the SBA.

3    Data from the application, including information about the

4    borrower, the total amount of the loan, and the listed number of

5    employees, was transmitted by the lender to the SBA in the

6    course of processing the loan.

7               PPP loan proceeds were required to be used by the

8    business on certain permissible expenses, including payroll
9    costs, mortgage interest, rent, and utilities.          Under the
10   applicable PPP rules and guidance, the interest and principal on
11   the PPP loan was eligible for forgiveness if the business was
12   eligible for the PPP loan it received, spent the loan proceeds
13   on these permissible expense items within a designated period of
14   time, and used a certain portion of the loan proceeds for
15   payroll expenses.
16         Relevant Tax Forms

17              Internal Revenue Service (“IRS”) Forms 940 were forms

18   that employers filed with the IRS to report and ultimately to

19   pay an employer’s annual Federal Unemployment Tax Act tax.            All

20   employers that paid payroll were required to file these forms on

21   an annual basis.

22              IRS Forms 941 were forms that employers filed with the

23   IRS to report wages paid, number of employees, and quarterly

24   income tax, social security tax, and Medicare tax withheld from

25   employees’ paychecks.      All employers that paid payroll were

26   generally required to file these forms on a quarterly basis.

27   ///

28
                                          4
       Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 5 of 15 Page ID #:5




1         SBA-Approved Lenders

2               “Bank A” was a financial institution based in

3    California, whose deposits were insured by the Federal Deposit

4    Insurance Corporation (“FDIC”).       Bank A was an approved SBA

5    lender of PPP loans.

6               “Bank B” was a financial institution based in

7    Minnesota, whose deposits were insured by the FDIC.           Bank B was

8    an approved SBA lender of PPP loans.
9               “Bank C” was a financial institution based in Utah,

10   whose deposits were insured by the FDIC.         Bank C was an approved

11   SBA lender of PPP loans.

12              “Company C” was a financial technology company based

13   in California.    Company C participated in SBA’s PPP program by,

14   among other things, acting as a service provider between small

15   businesses and certain lenders, including Bank C.          Small

16   businesses seeking PPP loans could apply through Company C for

17   PPP loans.   Company C would review the loan applications.           If a

18   loan application received by Company C was approved for funding,

19   a partner lender, such as Bank C, disbursed the loan funds to

20   the applicant.

21              “Bank D” was a financial institution based in North

22   Carolina, whose deposits were insured by the FDIC.           Bank D was

23   an approved SBA lender of PPP loans.

24              Banks A, B, C, and D were financial institutions as

25   defined in Title 18, United States Code, Section 20.

26

27

28
                                          5
          Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 6 of 15 Page ID #:6




1    B.      THE SCHEME TO DEFRAUD

2                  Beginning in or around April 2020, and continuing

3    until in or around August 2020, in Los Angeles County, within

4    the Central District of California, and elsewhere, defendant

5    BENLEVI, together with others known and unknown to the Grand

6    Jury, knowingly and with intent to defraud, devised,

7    participated in, and executed a scheme to obtain monies, funds,

8    credits, assets, and other property owned by and in the custody
9    and control of Bank A, Bank B, Bank C, and Bank D by means of
10   materially false and fraudulent pretenses, representations, and
11   promises, and the concealment of material facts.
12                 The fraudulent scheme operated and was carried out, in

13   substance, as follows:

14                 a.    Defendant BENLEVI submitted, and caused to be

15   submitted, approximately twenty-seven PPP loan applications to

16   Bank A, Bank B, Bank C (through Company C), and Bank D, for

17   loans of $1,000,000 each, on behalf of the BENLEVI-controlled

18   entities.      These loan applications were false and fraudulent in

19   that they contained materially false statements and were

20   accompanied by fraudulent documents purporting to demonstrate

21   the BENLEVI-controlled entities’ eligibility for the PPP loans.

22                 b.    In particular, defendant BENLEVI made, and caused

23   to be made, materially false statements in these PPP loan

24   applications, which statements defendant BENLEVI knew were false

25   when he made them and caused them to be made, including:

26                       i.    Defendant BENLEVI falsely represented that

27   the each of the entities seeking PPP loans had 100 employees and

28   average monthly payroll expenses of $400,000, when, in fact,
                                     6
       Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 7 of 15 Page ID #:7




1    defendant BENLEVI knew that the entities did not have any

2    employees or payroll expenses; and

3                     ii.   Defendant BENLEVI falsely represented that

4    the funds sought through the PPP loan applications would be used

5    to pay payroll, health care benefits, utilities, and other

6    business expenses of the BENLEVI-controlled entities, when, in

7    fact, defendant BENLEVI knew that the entities did not have any

8    of these business expenses.
9               c.    Defendant BENLEVI also submitted, and caused to
10   be submitted, false documents in support of the PPP loan
11   applications, which documents defendant BENLEVI knew were false,
12   including:
13                    i.    Fabricated IRS Forms 940 for year 2019
14   purporting to be Employer’s Annual Federal Unemployment Tax
15   Return forms filed with the IRS for the BENLEVI-controlled
16   entities, which falsely stated that the companies each had an
17   annual payroll of $4,800,000; and
18                    ii.   Fabricated IRS Forms 941 for year 2019

19   purporting to be Employer’s Quarterly Federal Tax Return forms

20   filed with the IRS for the BENLEVI-controlled entities, which

21   falsely stated that the companies each had 100 employees and a

22   quarterly payroll of $1,200,000.

23              d.    In reliance on defendant BENLEVI’s materially

24   false statements and documents, his concealment of material

25   facts, and his certifications in the PPP loan applications, Bank

26   D approved and funded the PPP loans sought by defendant BENLEVI

27   in the names of 1Stellar Health, Joyous-Health4U, and Ultra+

28   Health, by wiring approximately $1,000,000 into Bank D bank
                                     7
          Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 8 of 15 Page ID #:8




1    accounts in the names of each of those three entities.

2    Defendant BENLEVI was the sole signatory on all three of the

3    accounts that received loan proceeds.

4                  e.      Defendant BENLEVI did not use these proceeds for

5    business expenses at any of the BENLEVI-controlled entities, but

6    instead used them for personal expenses, including cash

7    withdrawals, payments on his personal credit cards, and

8    transfers to other personal and business accounts he controlled.
9    C.      EXECUTIONS OF THE SCHEME

10                 On or about the following dates, in Los Angeles

11   County, within the Central District of California, and

12   elsewhere, defendant BENLEVI committed the following acts, each

13   of which constituted an execution of the above-described

14   fraudulent scheme:

15   COUNT          DATE         ACT
16   ONE            4/28/20      Submission of application to Bank D for
                                 PPP loan in the name of Ultra+ Health.
17
     TWO            5/24/20      Submission of application to Bank D for
18                               PPP loan in the name of 1Stellar Health.

19   THREE          5/29/20      Submission of application to Bank D for
                                 PPP loan in the name of Joyous-Health4U.
20
     FOUR           6/4/20       Submission of application to Bank D for
21                               PPP loan in the name of 4Stars Collection.

22   FIVE           6/9/20       Submission of application to Bank D for
                                 PPP loan in the name of 4Health Wonders.
23
     SIX            6/12/20      Submission of application to Bank D for
24                               PPP loan in the name of Bestways2 Health.

25

26

27

28
                                             8
       Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 9 of 15 Page ID #:9




1                            COUNTS SEVEN THROUGH TWELVE

2                                [18 U.S.C. § 1014]

3           20.    The Grand Jury realleges paragraphs 1 through 16, 18,

4    and 19 of this Indictment here.

5           21.    On or about the following dates, in Los Angeles

6    County, within the Central District of California, and

7    elsewhere, defendant BENLEVI knowingly made the following false

8    statements to Bank D, an institution the accounts of which were
9    then insured by the Federal Deposit Insurance Corporation, for
10   the purpose of influencing the actions of Bank D in connection
11   with PPP loan applications:
12   COUNT        DATE     FALSE STATEMENT
13   SEVEN        4/28/20 Promissory note submitted to Bank D in the name
                          of Ultra+ Health falsely stating Ultra+ Health
14                        was in operation on February 15, 2020, and had
                          employees for whom it paid salaries and payroll
15                        taxes or paid independent contractors.
16   EIGHT        5/24/20 Promissory note submitted to Bank D in the name
                          of 1Stellar Health falsely stating 1Stellar
17                        Health was in operation on February 15, 2020,
                          and had employees for whom it paid salaries and
18                        payroll taxes or paid independent contractors.
19
     NINE         5/29/20 Promissory note submitted to Bank D in the name
20                        of Joyous-Health4U falsely stating Joyous-
                          Health4U was in operation on February 15, 2020,
21                        and had employees for whom it paid salaries and
                          payroll taxes or paid independent contractors.
22
     TEN          6/4/20   Promissory note submitted to Bank D in the name
23                         of 4Stars Collection falsely stating 4Stars
                           Collection was in operation on February 15,
24                         2020, and had employees for whom it paid
                           salaries and payroll taxes or paid independent
25                         contractors.
26

27

28
                                             9
     Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 10 of 15 Page ID #:10




1    COUNT   DATE      FALSE STATEMENT
2    ELEVEN 6/9/20     Promissory note submitted to Bank D in the name
                       of 4Health Wonders falsely stating 4Health
3                      Wonders was in operation on February 15, 2020,
                       and had employees for whom it paid salaries and
4                      payroll taxes or paid independent contractors.
5    TWELVE 6/12/20 Promissory note submitted to Bank D in the name
                    of Bestways2 Health falsely stating Bestways2
6                   Health was in operation on February 15, 2020,
                    and had employees for whom it paid salaries and
7                   payroll taxes or paid independent contractors.
8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        10
      Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 11 of 15 Page ID #:11




1                       COUNTS THIRTEEN THROUGH SIXTEEN

2                               [18 U.S.C. § 1957]

3         22.   The Grand Jury realleges paragraphs 1 through 16, 18,

4    and 19 of this Indictment here.

5         23.   On or about the following dates, in Los Angeles

6    County, within the Central District of California, and

7    elsewhere, defendant BENLEVI, , knowingly engaged in the

8    following monetary transactions of a value greater than $10,000,
9    involving funds he knew to be criminally derived property, which
10   property, in fact, was derived from specified unlawful activity,
11   namely, bank fraud, in violation of Title 18, United States
12   Code, Section 1344(2), as charged in Count Six of this
13   Indictment, and false statements to a financial institution, in
14   violation of Title 18, United States Code, Section 1014, as
15   charged in Count Twelve of this Indictment:
16   COUNT       DATE         FINANCIAL TRANSACTION
17   THIRTEEN    7/9/20       Purchase of cashier’s check from Bank D in
                              the amount of approximately $54,000
18                            payable to “4Health Wonders”

19   FOURTEEN    7/9/20       Purchase of cashier’s check from Bank D in
                              the amount of approximately $52,000
20                            payable to “Ultraplus Health”

21   FIFTEEN     7/9/20       Purchase of cashier’s check from Bank D in
                              the amount of approximately $94,000
22                            payable to “Robert Benlevi”

23   SIXTEEN     7/9/20       Purchase of cashier’s check from Bank D in
                              the amount of approximately $48,000
24                            payable to “Robert Benlevi”

25

26

27

28
                                         11
      Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 12 of 15 Page ID #:12



                            FORFEITURE ALLEGATION ONE
1
                             [18 U.S.C. § 982(a)(2)]
2
          24.   Pursuant to Rule 32.2(a) of the Federal Rules of
3
     Criminal Procedure, notice is hereby given that the United
4
     States of America will seek forfeiture as part of any sentence,
5
     pursuant to Title 18, United States Code, Section 982(a)(2), in
6
     the event of the defendant’s conviction of the offenses set
7
     forth in any of Counts One through Twelve of this Indictment.
8
          25.   The defendant, if so convicted, shall forfeit to the
9
     United States of America the following:
10
                a.    All right, title and interest in any and all
11
     property, real or personal, constituting, or derived from, any
12
     proceeds obtained, directly or indirectly, as a result of the
13
     offense; and
14
                b.    To the extent such property is not available for
15
     forfeiture, a sum of money equal to the total value of the
16
     property described in subparagraph (a).
17
          26.   Pursuant to Title 21, United States Code, Section
18
     853(p), as incorporated by Title 18, United States Code, Section
19
     982(b), the defendant, if so convicted, shall forfeit substitute
20
     property, up to the total value of the property described in the
21
     preceding paragraph if, as the result of any act or omission of
22
     the defendant, the property described in the preceding
23
     paragraph, or any portion thereof: (a) cannot be located upon
24
     the exercise of due diligence; (b) has been transferred, sold to
25
     or deposited with a third party; (c) has been placed beyond the
26
     jurisdiction of the court; (d) has been substantially diminished
27

28
                                         12
      Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 13 of 15 Page ID #:13




1    in value; or (e) has been commingled with other property that

2    cannot be divided without difficulty.

3

4

5

6

7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         13
      Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 14 of 15 Page ID #:14




1                           FORFEITURE ALLEGATION TWO

2                            [18 U.S.C. § 982(a)(1)]

3         27.   Pursuant to Rule 32.2(a) of the Federal Rules of

4    Criminal Procedure, notice is hereby given that the United

5    States will seek forfeiture as part of any sentence, pursuant to

6    Title 18, United States Code, Section 982(a)(1), in the event of

7    the defendant’s conviction of the offenses set forth in any of

8    Counts Thirteen through Sixteen of this Indictment.
9         28.   The defendant, if so convicted, shall forfeit to the
10   United States of America the following:
11              a.    Any property, real or personal, involved in such
12   offense, and any property traceable to such property; and
13              b.    To the extent such property is not available for
14   forfeiture, a sum of money equal to the total value of the
15   property described in subparagraph (a).
16        29.   Pursuant to Title 21, United States Code, Section
17   853(p), as incorporated by Title 18, United States Code, Section
18   982(b)(1), and Title 18, United States Code, Section 982(b)(2),

19   the defendant, if so convicted, shall forfeit substitute

20   property, if, by any act or omission of the defendant, the

21   property described in the preceding paragraph, or any portion

22   thereof: (a) cannot be located upon the exercise of due

23   diligence; (b) has been transferred, sold to, or deposited with

24   a third party; (c) has been placed beyond the jurisdiction of

25   the court; (d) has been substantially diminished in value; or

26   (e) has been commingled with other property that cannot be

27   divided without difficulty. Substitution of assets shall not be

28   ordered, however, where the convicted defendant acted merely as
                                     14
      Case 2:21-cr-00246-PA Document 1 Filed 05/18/21 Page 15 of 15 Page ID #:15




1    an intermediary who handled but did not retain the property in

2    the course of the money laundering offense unless the defendant,

3    in committing the offense or offenses giving rise to the

4    forfeiture, conducted three or more separate transactions

5    involving a total of $100,000.00 or more in any twelve-month

6    period.

7

8                                                A TRUE BILL
9

10                                                     /S/
                                                 Foreperson
11

12   TRACY L. WILKISON
     Acting United States Attorney
13

14

15
     BRANDON D. FOX
16   Assistant United States Attorney
     Chief, Criminal Division
17
     RANEE A. KATZENSTEIN
18   Assistant United States Attorney
     Chief, Major Frauds Section
19
     KRISTEN A. WILLIAMS
20   Assistant United States Attorney
     Deputy Chief, Major Frauds Section
21
     DANIEL KAHN
22   Acting Chief, Fraud Section
     United States Department of Justice
23
     NIALL M. O’DONNELL
24   Assistant Chief, Fraud Section
     United States Department of Justice
25
     EMILY Z. CULBERTSON
26   HELEN LEE
     Trial Attorneys, Fraud Section
27   United States Department of Justice

28
                                         15
